IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 00-30918
                              Summary Calendar


KARON METOYER,

                                                  Plaintiff-Appellee,

                                    versus

HARRY F. CONNICK, SR.; ET AL,

                                                  Defendants

IAN ANGEL, MD,

                                                  Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 99-CV-3019-N
                         --------------------
                            March 29, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Karon    Metoyer   alleges    that   Dr.    Ian    Angel,    a   state

employee, and other defendants conspired to deprive him of his

constitutional     rights   under   42   U.S.C.    §   1983    by    maliciously

prosecuting him and concealing evidence favorable to Metoyer.                 The

evidence, Dr. Angel’s report indicating that a gunshot wound was

inflicted in a manner consistent with an accident or the shooter’s

self-defense, was unearthed by Metoyer’s lawyers and resulted in

the   vacation     of   Metoyer’s     1997   conviction        for     attempted

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                      No. 00-30918
                                           -2-

manslaughter, but only after Metoyer had served 22 months in

prison.      See State v. Metoyer, 720 So. 2d 148 (La. Ct. App. 1998).

After      the    other    defendants         were    dismissed,   Angel       moved   for

dismissal pursuant to Fed. R. Civ. P. 12(b)(6) on grounds that

included absolute and qualified immunity. The magistrate judge who

heard the case by consent denied Angel’s motion as it concerned

qualified immunity.

                 Government officers are protected from suit under the

qualified-immunity doctrine when their actions were objectively

reasonable         “in    light    of    clearly       established      law”    and    the

information possessed by the officers at the time of their relevant

conduct.      Anderson v. Creighton, 483 U.S. 635, 641 (1987).                    It was

clearly established at the time of Metoyer’s arrest and trial that

Metoyer had a constitutional right to obtain exculpatory material

in   the    hands    of    the    “‘prosecution        team’    which   includes       both

investigative and prosecutorial personnel.”                        United States v.

Antone,     603     F.    2d   566,     569    (5th    Cir.    1979).     Metoyer      has

sufficiently alleged that Angel was an investigating member of the

“prosecution team” responsible for disclosing the medical report

and that Angel and others acted in concert to conceal the report

and prosecute him maliciously.                 See Schultea v. Wood, 47 F.3d 1427

(5th Cir. 1995) (en banc). These allegations, which are assumed to

be true for purposes of the Rule 12 motion to dismiss, could result

in Angel’s liability.             Dismissal under Rule 12(b)(6) is premature.

The ruling of the magistrate judge is AFFIRMED.